Notice of Pre-AIA  or AIA  Status
The present application is being examined pursuant to the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicants’ representative, Dr. David M. Marcus, Esq., on 21 July 2021.
	Claims 1 – 25 and 27 are amended as follows:
Claim 1 	(AMENDED): An implantable device comprising: 
at least two regions comprising,
(a) a central region; and 
(b) an outer region surrounding a perimeter of the central region, 
at least one of the two regions comprising a porous reinforced composite scaffold material that comprises a thermoplastic polymer matrix, and a plurality of reinforcement particles distributed throughout the thermoplastic polymer matrix, and a substantially continuously interconnected plurality of pores that are distributed throughout the thermoplastic polymer matrix, each of the plurality of pores defined by voids interconnected by struts, wherein the reinforcement particles are both embedded within the thermoplastic polymer matrix and exposed on the struts within the pore voids,

(i) a porous reinforced composite scaffold material that comprises a thermoplastic polymer matrix, and a plurality of reinforcement particles distributed throughout the thermoplastic polymer matrix, and a substantially continuously interconnected plurality of pores that are distributed throughout the thermoplastic polymer matrix, each of the plurality of pores defined by voids interconnected by struts, wherein the reinforcement particles are both embedded within the thermoplastic polymer matrix and exposed on the struts within the pore voids, or 
(ii) a non-porous reinforced composite material that comprises a thermoplastic polymer matrix, and a plurality of reinforcement particles distributed throughout the thermoplastic polymer matrix,  
wherein the porosity of the central region is different from the porosity of the outer region.
Claim 2 	(AMENDED)	[[An]]The implantable device according to claim 1, wherein the outer region is disposed at a perimeter of the implantable device and has a greater porosity than  the central region.  
Claim 3 	(AMENDED)	[[An]]The implantable device according to claim 2, the central region comprising a porous reinforced composite scaffold material that comprises a thermoplastic polymer matrix, and a plurality of reinforcement particles distributed throughout the thermoplastic polymer matrix, and a substantially continuously interconnected plurality of 
Claim 4 	(AMENDED)	[[An]]The implantable device according to claim [[3]]1, wherein the outer region is dense and 
Claim 5 	(AMENDED)	[[An]]The implantable device according to claim 1, wherein the device comprises an interbody spinal fusion cage, and wherein the device comprises one or more of a radiographic marker, a hole, a notch, a pin, roughened surface on all or a portion of the device, a gripping feature for positioning of the implantable device by surgical tools, a central void of any size or shape, and a carrier material containing a growth factor agent incorporated into a void space.  
Claim 	(AMENDED)	[[An]]The implantable device according to claim 1, wherein one or more of reinforcement particle volume fraction, reinforcement aspect ratio, reinforcement size, reinforcement orientation, polymer, porosity volume fraction, pore size, and pore shape varies within a region or varies from the central region to the outer region.
Claim 7	CANCELED
Claim 8 	(AMENDED)	[[An]]The implantable device according to claim 1, wherein the reinforcement particles are present from about 20 to about 40 percent by volume, based on the volume of the thermoplastic polymer matrix, and wherein the reinforcement particles are selected from isometric, and anisometric having a mean aspect ratio (length along c-axis/length along a-axis) of greater than 1 and less than 100, and wherein the size of the reinforcement particles ranges from about 20 nm - 100 µm.
AMENDED)	[[An]]The implantable device according to claim 1, wherein the reinforcement particles comprise one or more of hydroxyapatite, calcium-deficient hydroxyapatite, carbonated calcium hydroxyapatite, beta-tricalcium phosphate (beta-TCP), alpha-tricalcium phosphate (alpha-TCP), amorphous calcium phosphate (ACP), octacalcium phosphate (OCP), tetracalcium phosphate, biphasic calcium phosphate (BCP), anhydrous dicalcium phosphate (DCPA), dicalcium phosphate dihydrate (DCPD), anhydrous monocalcium phosphate (MCPA), monocalcium phosphate monohydrate (MCPM), and combinations thereof.  
Claim 10 	(AMENDED)	[[An]]The implantable device according to claim 1, wherein the pores within at least one of the regions have a size within the range from about 10 to about 500 µm.  
Claim 11 	(AMENDED)	[[An]]The implantable device according to claim 1, wherein the pores within at least one of the regions have a size within the range from and including about 250 to about 500 µm.
Claim 12 	(AMENDED)	[[An]]The implantable device according to claim 1, wherein the porosity of the thermoplastic polymer matrix in at least one of the regions ranges from about 40 to about 90 percent by volume, based on the volume of the porous reinforced composite scaffold material.  
Claim 13 	(AMENDED)	[[An]]The implantable device according to claim 1, wherein the porosity of the thermoplastic polymer matrix in at least one of the regions ranges from about 60 to about 80 percent by volume, based on the volume of the porous reinforced composite scaffold material.  
AMENDED)	[[An]]The implantable device according to claim 1, wherein the thermoplastic polymer comprises one or a combination a biodegradable polymer, and a non- degradable polymer that comprises polyaryletherketone, polyetheretherketone, polyetherketonekteone, polyetherketone, polyethylene, high density polyethylene, ultra high molecular weight polyethylene, low density polyethylene, polyethylene oxide, polyurethane, polypropylene, polypropylene oxide, polysulfone, polymethylmethacrylate, and other polyacrylics from monomers such as bisphenol a hydroxypropylmethacrylate (bis-GMA) and/or tri(ethylene glycol) dimethacrylate, polypropylene, poly(DL-lactide), poly(L-lactide), polyglycolide, poly(ɛ-caprolactone), poly(dioxanone), poly(glyconate), poly(hydroxybutyrate), poly(hydroxyvalerate), poly(orthoesters), poly(carboxylates), poly(propylene fumarate), poly(phosphates), poly(carbonates), poly(anhydrides), poly(iminocarbonates), poly(phosphazenes), copolymers thereof, or blends thereof.
Claims 15 – 25		CANCELED
Claim 14 	(AMENDED)	[[An]]The implantable device according to claim 1, wherein the other of the at least two regions comprises the non-porous reinforced composite material that comprises the thermoplastic polymer matrix and the plurality of reinforcement particles distributed throughout the thermoplastic polymer matrix.
Claim 27 	(AMENDED)	[[An]]The implantable device according to claim 1, wherein the other of the at least two regions comprises the non-porous reinforced composite material that comprises the thermoplastic polymer matrix and the plurality of reinforcement particles distributed throughout the thermoplastic polymer matrix.

CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619